MEMORANDUM **
Carlos Ramos Nunez and his wife, Catalina Palacios Lopez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition for review.
The BIA did not abuse its discretion in denying Nunez’s motion to reopen as untimely because he did not file the motion within ninety days of the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and did not argue that an exception to the ninety-day deadline applied in his case.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.